          Case 1:12-cr-00072-ER Document 133 Filed 09/09/20 Page 1 of 1




                                         LISA SCOLARI
                                          Attorney at Law
                                  20 VESEY STREET, SUITE 400
                                  NEW YORK, NEW YORK 10007
                                     Lscolarilaw@earthlink.net

TEL. (212) 227-8899                                                          FAX (212) 964-2926
                                        September 9, 2020

Hon. Edgaro Ramos
United States District Court
40 Foley Square
New York, N.Y. 10007
via ECF

                               Re: United States v. Donald McIntosh
                                         12 Cr. 72 (ER)

Your Honor:

       I write to request that the Court re-appoint me to represent Donald McIntosh, pursuant to
the Criminal Justice Act, to file a compassionate release motion on his behalf. I was assigned to
represent Mr. McIntosh on February 2, 2012 pursuant to the CJA and completed that
representation at his sentencing in 2014. Mr. McIntosh has been incarcerated since 2012 and is
incapable of retaining counsel to represent him. If the Court grants this application, I request that
the Court indicate that the assignment be effective nunc pro tunc to July 29, 2020 when I began
communicating with his family about this issue.


                                      Respectfully,


                                      Lisa Scolari

So Ordered:




__________________________________
Hon. Edgardo Ramos

Date: September 9, 2020
